Name: Commission Regulation (EC) No 1860/94 of 27 July 1994 suspending advance fixing of the export refund for certain pigmeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 192/48 Official Journal of the European Communities 28 . 7 . 94 COMMISSION REGULATION (EC) No 1860/94 of 27 July 1994 suspending advance fixing of the export refund for certain pigmeat products refunds should be adjusted ; whereas as a consequence, in order to preclude applications for advance fixing of refunds for speculative ends, such advance fixing must be suspended forthwith until the application of that adjust ­ ment and no action must be taken in respect of applica ­ tions pending, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 2759/75 of the Council of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regula ­ tion (EEC) No 1249/89 (2), Having regard to Regulation (EEC) No 2768/75 of the Council of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the refunds for pigmeat products were fixed by Commission Regulation (EC) No 1710/94 (4); Whereas the increase in the exports of pigmeat currently affecting the Community threatens to produce an imba ­ lance between the markets ; whereas, therefore, the HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of refunds in respect of products which are listed in the Annex of Regulation (EC) No 1710/94 is hereby suspended on 28 and 29 July 1994. Article 2 This Regulation shall enter into force on 28 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5 . 1989, p. 12. (3) OJ No L 282, 1 . 11 . 1975, p. 39 . 4 OJ No L 180, 14 . 7 . 1994, p. 25.